COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


HUBERT CHAMBERS

v.   Record No. 1414-96-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
BRIDGEPORT PIEDMONT MANUFACTURING              SEPTEMBER 24, 1996
 COMPANY AND HARTFORD UNDERWRITERS
 INSURANCE COMPANY

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Robert E. Evans, on brief), for appellant.
           Appellant submitting on brief.
           (Gregory P. Cochran; Caskie & Frost, on
           brief), for appellees. Appellees submitting
           on brief.



     Hubert Chambers contends that the Workers' Compensation

Commission erred in finding that his tendinitis was not an

occupational "disease" under the Workers' Compensation Act.

     In denying Chambers' claim, the commission relied upon the

Supreme Court's holding that "job-related impairments resulting

from cumulative trauma caused by repetitive motion, however

labeled or however defined, are, as a matter of law, not

compensable under the present provisions of the Act."     Stenrich

Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802 (1996).

The evidence proved that Chambers had "a cumulative repetitive

overuse tendonitis syndrome."   Thus, we agree with the

commission's ruling that Jemmott is dispositive of this issue.

     Accordingly, we affirm the commission's decision.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Affirmed.